     Case 2:18-cv-01271-KJM-JDP Document 84 Filed 02/02/21 Page 1 of 3



1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

9
10    WILLIAM HOUSTON,                                Case No. 2:18-cv-01271-KJM-JDP (PC)
11                        Plaintiff,
12           v.                                       ORDER SETTING SETTLEMENT
                                                      CONFERENCE
13    BAKER,
14                        Defendant.
15

16          Plaintiff is an inmate proceeding with counsel in this civil rights action brought under 42

17   U.S.C. § 1983. The Court has determined that this case will benefit from a settlement conference.

18   Therefore, this case will be referred to Magistrate Judge Jennifer L. Thurston to conduct a

19   settlement conference on April 15, 2021 at 10:00 a.m. The settlement conference will be

20   conducted by remote means, to be determined at a later date and time. The court will issue the

21   necessary transportation order in due course.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. This case is set for a settlement conference before Magistrate Judge Jennifer L.

24                Thurston on April 15, 2021 at 10:00 a.m. The settlement conference will be

25                conducted by remote means, to be determined at a later date and time.

26          2. Unless otherwise permitted in advance by the Court, the attorneys who will try the

27                case shall appear at the settlement conference with the parties and the person or

28
                                                       1
     Case 2:18-cv-01271-KJM-JDP Document 84 Filed 02/02/21 Page 2 of 3



1                 persons having full authority to negotiate and settle the case on any reasonable

2                 terms1 discussed at the conference. Consideration of settlement is a serious matter

3                 that requires preparation prior to the settlement conference.

4             3. At least 21 days before the settlement conference, Plaintiff SHALL submit to

5                 Defendant via fax or e-mail, a written itemization of damages and a meaningful2

6                 settlement demand which includes a brief explanation of why such a settlement is

7                 appropriate. Thereafter, no later than 14 days before the settlement conference,

8                 Defendant SHALL respond via fax or e-mail, with an acceptance of the offer or with a

9                 meaningful counteroffer, which includes a brief explanation of why such a settlement

10                is appropriate. The parties SHALL continue to exchange counteroffers until it is

11                no longer productive. If settlement is achieved, defense counsel is to immediately

12                inform the courtroom deputy of Magistrate Judge Thurston.

13            4. If settlement is not achieved, each party SHALL attach copies of their settlement

14                offers to their Confidential Settlement Conference Statement, as described below.

15                Copies of these documents shall not be filed on the court docket. At lease five court

16                days before the settlement conference, the parties shall submit, directly to Judge

17                Thurston’s chambers by e-mail to JLTOrders@caed.uscourts.gov, a Confidential

18                Settlement Conference Statement. The statement should not be filed with the Clerk

19                of the Court nor served on any other party, although the parties may file a Notice of

20                Lodging of Settlement Conference Statement. Each statement shall be clearly marked

21                “confidential” with the date and time of the settlement conference indicated

22                prominently thereon.

23

24            1
                 Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the like may be
25
     represented by a person whose recommendations about settlement are relied upon by the ultimate decision makers.
               2
                 “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering
26   party. “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other
     party. If, however, the offering party is only willing to offer a settlement which it knows the other party will not
27   accept, this should trigger a recognition the case is not in a settlement posture and the parties should confer about
     continuing the settlement conference via stipulation.
28
                                                                 2
     Case 2:18-cv-01271-KJM-JDP Document 84 Filed 02/02/21 Page 3 of 3



1             The Confidential Settlement Conference Statement shall include the following:

2             a. A brief statement of the facts of the case.

3             b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

4                which the claims are founded; a forthright evaluation of the parties’ likelihood of

5                prevailing on the claims and defenses; and a description of the major issues in

6                dispute.

7             c. A summary of the proceedings to date.

8             d. An estimate of the cost and time to be expended for further discovery, pretrial, and

9                trial.

10            e. The relief sought.

11            f. The party’s position on settlement, including present demands and offers and a

12               history of past settlement discussions, offers, and demands.

13
     IT IS SO ORDERED.
14

15
     Dated:   February 1, 2021
16                                                   JEREMY D. PETERSON
                                                     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                     3
